      Case 4:21-cv-00467-P Document 21 Filed 06/29/21           Page 1 of 2 PageID 91



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 CAMERON THOMPSON,                            §
                                              §
      Plaintiff,                              §
                                              §
 v.                                           §   Civil Action No. 4:21-cv-00467-P
                                              §
 DEALER RENEWAL SERVICES                      §
 et al.,                                      §
                                              §
      Defendants.                             §

                                           ORDER

        Local Rule 83.10(a) requires the appearance of local counsel where counsel of

record for a party does not reside in this district or maintain their principal office in this

district. N.D. TEX. R. 83.10(a). “Local counsel” means a member of the bar of this court

who resides or maintain their principal office in this district and whose residence or

principal office is located within 50 miles of the courthouse in the Fort Worth Division.

Id.; see United States v. Thomas, No. 4:13-CV-688-A, 2013 WL 11332537, at *1-2 (N.D.

Tex. Sept. 5, 2013) (McBryde, J.) (holding that Local Rule 83.10(a) required Austin-based

attorney to designate local counsel).

        A review of the record reveals that Defendants are not in compliance with Local

Rule 83.10(a), as Defendants’ counsel is in Austin, Texas. Accordingly, no later than July

13, 2021, Defendants shall file the entry of appearance of local counsel satisfying the

requirements of Local Rule 83.10(a). Failure to do so may result in the imposition of

sanctions without further notice.
Case 4:21-cv-00467-P Document 21 Filed 06/29/21   Page 2 of 2 PageID 92



  SO ORDERED on this 29th day of June, 2021.
